DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 13 recite the limitation "the type" in the first line of the newly added amendments to each of claims 1, 7 , and 13.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are interpreted as drawn to software. Namely, re the independent claims 1, 7, and 12, the controller is seen as a means for controlling (software) and the remaining limitations are drawn to the type of data of the software.  If the Applicant believes the phrasing to require structure enough to be considered an apparatus, the Examiner notes that the Applicant should clarify the metes and bounds of the structure beyond merely any means that controls (referring to the recitation of the controller).  The limitations are drawn to formatting data and the claim as a whole is seen as software controlling the transmission of data, similar to an operating system, for example. 
Appropriate correction is requested. 
Claims 1-3, 5-9, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) limitations regarding the abstract idea of transmitting data (formatted in a certain way).  This is seen as merely generic computerization, similar to how a computer generally operates (operating system).  The data communication is abstract, as it is merely generic/ routine data processing seen as the communication of data, which can fall under the mental process/math groupings as it is seen as sending/ controlling data (software). This judicial exception is not integrated into a practical application because it is merely the abstract idea of data communication without imposing a meaningful limit on the judicial exception because the recitation of a controller (additional elements) can be interpreted as software or alternatively a generic computer component performing generic computer functions.  Such limitations are not improving the functioning of a computer, but is merely linking the abstract idea to a particular technological environment.  Mere limitations to apply an exception using a generic computer component cannot integrate the idea into a practical application or provide an inventive concept.  Thus the independent claims are ineligible.  The dependent claims merely recite additional limitations regarding the type of data contents.  Dependent claims regarding a type of communication such as claims 6 and 12 do not require additional elements as they can be rooted in software (abstract) ideas such as routine data gathering (sending/ receiving data) and do not positively recite a structure.
Thus claims 1-3, 5-9, and 11-14 are rejected under 101 and correction is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Kanemoto et al. (US 20100049977) in view of Im (US 2007/0017971).
Re claim 1, Kanemoto et al teaches a contactless communication device (FIG. 3, 5, 8), comprising:
                A controller (reader/writer FIG. 1) that transmits an advanced message (service issuing command sent from terminal 11 to IC card 2) specifying a processing target (paragraph [0159]+ “In step s65, the reader/writer transmits a payment sequence call command to the IC card 2.  Information including the current time, the amount of payment, and a service ID is added as command parameters to the payment sequence call command transmitted here.”) and processing content as parameters (paragraph [0113]+ when the IC card 2 is placed over the reader/writer 11A, in step s41, the reader/writer 11A transmits, to the IC card 2, a service- issuing command including an identifier, added thereto as a command parameters, representing the type of application.”) to a communication device on another side by contactless communication (IC card, paragraph [0081] + an IC card 2 is a contactless IC card…”) and causes the communication device to execute the processing content using data as the processing target (paragraph [0164] + “in step s79, the prepaid electronic money object 51 performs a payment transaction.  For example, the balance of electronic money represented by the information stored in the balance region 83 is overwritten with the amount obtained by subtracting the amount of payment from the current balance.”).  The Examiner notes that “advanced message” does not impart any structure that is not taught by the prior art.  Further, a “processing target” can be interpreted as predetermined information to be read and written, and “processing content” as parameters can be interpreted as “read” or “write” is transmitted as a code comprised in a message used for transmitting the primitives) whereby the message is transmitted to a “communication device on another side by contactless communication and causes the communication device to execute the processing content using data as the processing target” can be  interpreted as the predetermined information to be read or written which is also part of the message.
Re the limitation of “another contactless” the Examiner notes that the prior art teaches such limitation above via the card and reader (card is the “another”, for example).
Re the limitation that the parameters are arranged in an order according to a word order to a natural language, the Examiner notes that it would have been obvious for the parameters to be interpreted as arranged in a natural language (such as English/ Japanese/ the computer language the computer code/ software is programmed, etc.) in a word order according to how the execution is to occur.  Simply put, it would have been obvious to use words of a language in the order the language specifies they be used, in order to have data communicated in an acceptable format for communication, whether it be the coding language (format) of the messages themselves or merely the spoken/ written language. 
Re the limitation that the natural language is changed based on a change in a type of the natural language stored as setting information, Kanemoto et al. is silent to such limitations.
Im teaches setting information stored on the card indicating the language (FIG. 2+).  As this information is read out it is interpreted to teach reading the setting information to change the language for subsequent parameter (subsequent reads).
Prior to the effective filing date, one would have been motivated to do this in order to change the language based on setting information read from the card to provide for a desired output, which can be different than the language in which the message are composed in.  
Re claim 2, the Examiner has interpreted that the processing content is executed when the condition is satisfied can read upon (s5 checking the amount of payment condition, s8 checking the condition of time, s11, checking the balance condition, or the identifier matching condition (abstract+).  
Re claim 3, FIG. 2+ teaches a plurality of targets and contents.  
Re claim 5, FIG. 5/ s55 teaches such limitations.
Re claim 6, though silent to ISO/IEC 14443 or ISO/IEC 18092, these are international standard for proximity contactless smart cards, and the inclusion of such standards for communication would have been obvious for compliance with existing standards/ systems, security, communication.
Re claim 7, the limitations have been discussed above as claim 7 is drawn to the card side communication (receiving).
Re claim 8, the limitations have been discussed above re claim 2, on the card side.
Re claim 9, the limitations have been discussed above re claim 3, on the card side.
Re claim 11, the limitations have been discussed above re claim 5, on the card side. 
Re claim 12, the limitations have been discussed above re claim 6.
Re claim 13, the limitations have been discussed above wherein claim 13 is drawn toward the system (card and reader/writer).
Re claim 14, the limitations have been discussed above wherein as discussed, the natural language can be interpreted as the language that the software/ code is written in which is design/development as recited, an environment it is used in, and it gets changed based on a user interaction as well.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the new art applied above.
The Examiner notes that the claims appear to be written as apparatus claims but the limitations themselves seem to be drawn to data and how data is used, which is both abstract and readable as software under 101 that is not tangibly embodied.  The Examiner notes that as the limitations appear more analogous to method claims and the Applicant could possibly rewrite the claims as method claims or non-transitory computer readable medium claims to better reflect the subject matter desired.  Further, the Examiner notes that claim limitations to an apparatus that is only defined in terms of data, is not structurally limiting the apparatus itself.  Accordingly, the limitations regarding the parameters and language are not structurally defining, as the only “structure” that is positively recited is a controller. “The parameters” clause of newly added limitations to the independent claims is only limiting a message content as is the first “natural language” clause,  but then “the type” clause is phrased like a method step without antecedent basis. 
Such limitations in an apparatus claim that are not structurally defining the apparatus such as relating to the type of data for example (language/ parameters), could be interpreted as not being patentably distinguishing when compared to a structure that is capable of handling such data, because the type of data stored/ communicated is not germane to the structure of the device itself, as it is attempting to distinguish a device by the data stored as opposed to the structure of the apparatus.  Accordingly, an apparatus comprising a controller in some instance could broadly be interpreted as reading on the claims (independent claims) because the limitations of the data of the language and parameters are not limiting the structure of the device because data is not patentably distinguishing the structure of the controller, as such limitations are not even recited as limitations of the controller. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL I WALSH/Primary Examiner, Art Unit 2876